Sanders Morris Harris3rd Annual Investor’s GrowthConference INX Inc. Nasdaq: INXI www.INXI.com November 8, 2007 Jim LongChairman & CEO 2 This presentation contains “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995, including future operating resultsexpectations. Statements associated with words such as “anticipate,” “believe,” “expect,” “hope,”“should,” “target,” “will” or other similar words are forward-looking statements. These projections and other forward-looking statements are only projections. Actualevents, performance or results may differ materially from those indicated due tonumerous factors, many of which we have little or no control over, and some ofwhich we may not be successful in addressing. Numerous of these factors are set forth in our 2006 Form 10-K, which we urge youto read. All financial results shown are for continuing operations unless otherwise noted Forward-Looking Statements 3 INX is a provider of Cisco-centric network solutions, including IP Telephony, Network Security, Network Storage, Wireless Connectivity and Unified Communications, to enterprise organizations Cisco is the leading manufacturer of enterprise-class telephone systems and INX is the only pure-play publicly traded company focused on providing Cisco-centric solutions Revenue in millions Overview - INX Inc. (Nasdaq: INXI) 4 NASDAQ: INXI Shares Outstanding: ~7.5MM Float: ~5.5MM Diluted shares: ~8.3MM 90-day avg. volume: ~61,000 Headquarters: Houston, Texas Profitable, with 3-year compound annual growth rate of revenue of 53% YTD 2007 (9 mos.): reflects record revenue, record operating income, record EPS YTD 2007 (9 mos.): 37% revenue growth; 158% operating income growth; 233% growth of EPS from continuing operations Expect continued growth in revenue and EPS Strong balance sheet Overview - INX Inc. (Nasdaq: INXI) 5 Leading Player in a rapidly growing market Significant growth opportunity within Cisco-centric solutions Differentiated solutions and services driving high gross margins relative to other industry participants Major opportunity to consolidate smaller operations and further accelerate growth Improving operating margins as scale and efficiencies continue to be realized Experienced management team with a proven track record of delivering organic growth and successfully integrating acquisitions INX Investment Highlights 6 Jim Long - Chairman & CEO - founded the company in 1982 Mark Hilz - President & COO - experience as CEO of larger public company; acquisitions experience; served on INX board prior to joining management in July 2000 Brian Fontana - CFO - since January 2005; experience as CFO with multiple larger public companies; acquisitions experience Ex-Cisco management: VP of Sales; VP of Federal; VP of managed services business Management Industry Overview 8 IP Telephony / VoIP is rapidly displacing traditional business telephone systems, but currently only represents only ~ 25%-30% of shipments; market expected to grow at 20%-25% per year over next several years Use of VoIP driving requirement to upgrade networks for “Quality of Service” Increasing use of video over Internet and corporate networks is driving increased network bandwidth requirements Cisco will benefit from network upgrades because of their dominant market share in enterprise network infrastructure Data center virtualization will drive increased enterprise network traffic, need for increased bandwidth, network security and reliability, network-attached storage and SAN technology Industry - The Big Picture 9 78% of enterprises plan to migrate to IP Telephony technology Less than 14% were “fully deployed” Only 62% are expected to be fully deployed by 2011 Forrester’s Business Technographics - March 2006: “IP line shipments currently represent only around 25%-30% of totalshipments worldwide…” “…we believe an inflection point may be reached late 2008 or 2009, with IPlines leading enterprise telephony by the end of the decade…” “IDC estimates the addressable market may grow from $7.5B in 2006 to$14.3B in 2011, and we believe the enterprise IP telephony market will grow ata 20%-25% CAGR over the next few years.” Lehman Brothers Equity Research - July 2007: Industry: Mass Adoption Of IP Telephony By Enterprises Is Just Beginning 10 “The 12-month forward outlook for corporate network spending looks positive: 69% of respondents surveyed expect to increase their spending in networkingover the next 12 months…” “55% of respondents…expect to increase spending with Cisco over the next 12months” “WAN acceleration: Riverbed and Cisco key beneficiaries of CIO spending focus” “71% of respondents expect to deploy WAN acceleration equipment over the next12 months.” Goldman Sachs Global Investment Research - August 15, 2007: Industry: Network Spending By Enterprises Remains Strong INX Overview 12 Voice / Video Wireless Access Storage Collaboration Security Demand For INX Services Routing & Switching Enterprise organizations are realizing thatthe IP network is rapidly becoming theplatform for all forms of communications,while at the same time the network isbecoming more complex. INX is benefitingfrom this trend. Virtualization Increasing IP Network Importance & Complexity Drives Demand For INX Solutions 13 Corporate Contractor to Other Cisco Partners Blue Chip Customer Base (page 1 of 2) 14 Education Government Blue Chip Customer Base (page 2 of 2) 15 Number of individual customers serviced grew 32% to 1,525 in 2006 Average revenue per customer grew by 9.7% in 2006 We expect to add customers as we gain market share and expand geographically Increasing average customer size is a factor in our ability to continue to grow at above industry growth rates As we become more of a “national” organization we believe our ability to win larger-sized customers will be enhanced 1,151 1,525 Increasing Number and Size of Customers 16 Continue to grow size and number of clients Continue to expand geographically Increase margins by increasing percentage of services and drive further operational leverage Continue to make strategic acquisitions Continue to expand into complementary technology markets (e.g. storage, security) Significant opportunity for INX without any major change instrategy Growth Strategies 17 5 markets 2 years ago 10 new markets added in ’05 & ’06 New England added 8/31/07 Insignificant presence today Our Recent Geographic Expansion - Recent 3x Growth Of Markets Served Houston Metairie San Antonio Austin Dallas El Paso Albuquerque Los Angeles Eugene Portland Seattle Washington Tampa New York Boise Our recent geographic expansion is along-term growth driver that increasedexpenses in late 2005 & 2006. We expandedfrom 5 markets to 15 markets in less than 2years starting in mid-2005. As newer marketscontinue to grow we expect leverage ofoperating expenses and improvement inoperating profit margin Combination of acquisitions and green-field startups Acquisitions 19 4 acquisitions over past 4 years (all more than 1 year ago) + Boston on 8/31/07 All acquisitions have been successful and accretive We add value to acquired operations due to our stronger balance sheet, industry focus and expertise, increased purchasing power, and relationship with Cisco We expect to do more acquisitions of two basic categories: Regional Cisco-focused solutions provider organizations: geographic expansion To strengthen newer “practice areas” such as (i) network storage, (ii) network security, and (iii) remote monitoring and managed services Both “mature” market offices and the ’05-’06 acquisitions are producing reasonable and similar levels of operating profit margin contribution at approximately 7%-9% of revenue, which we expect to improve slightly over time to the upper end of such range Acquisitions 20 In mid-2005 we acquired two businesses - Network Architects and InfoGroup Northwest 57% y/y revenue growth for 2006 compared to pro-forma 2005 revenue 28% y/y revenue growth YTD 2007 This is organic growth $29.3 $46.1 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod in 2005 prior to the acquisition in order to provide ameaningful year-over-year comparison. $33.6 $43.1 Pre-acquisition revenue Our 2005 Acquisitions Delivered Substantial Revenue Growth 21 $4.2 $10.2 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod prior to the acquisition in order to provide ameaningful year-over-year comparison. YTD is 9 mos. In February 2006 we acquired Datatran, in Los Angeles, CA 143% y/y revenue growth YTD 2007 This is organic growth Post-acquisition revenue Pre-acquisition revenue Our 2006 Acquisition Delivered Strong Revenue Growth 22 $1.6 4.3% $5.3 Operating ProfitContribution Margin % Operating ProfitContribution $ 231%Growth 10.0% Note: “Operating Profit Contribution” for a business unit is the direct operating profit fromsuch business unit without any allocation of “corporate” costs to the business unit * YTD is 9 months ended 9/30/2007 Profitability Improving For Our ’05-’06 Acquisitions Due To Revenue Growth and Improving Margin % 23 * “recent” annualized operating income based on recent YTD (9 mos.); unaudited results Past Acquisitions Have Been Financially Successful And Accretive To Earnings 24 Headquartered in Boston; serves customers throughout New England Approximately $40 million in current annual revenue - 2x the largest acquisition to date Adds another major region of the U.S. to our geographic coverage + adds substantially to our newer network storage practice area Excellent customer base, including many large, household name enterprise accounts in their market, substantial portion of revenue is from repeat customers with relationships dating back 5-15 years or more; 83% of most recent year revenue was from repeat customers Excellent relationship with Cisco, with excellent reference from Cisco Excellent relationship with Network Appliance, major network storage vendor 5th Acquisition - 8/31/2007 Acquisition of Select, Inc. 25 (Dollars in thousands) Valuation assuming earn-out being paid at minimum and maximumamounts based on forward 12-month operating income Leverage used based on debt used to fund the transaction 8/31/2007 Acquisition of Select, Inc. - Analysis of Purchase Price and Leverage 26 Our pipeline of potential acquisitions has improved recently, which we believe is due in part to our consistent execution on high quality acquisition transactions to date, and the fact that the credit market turmoil has improved INX’s viability as an acquirer, as compared to some private-equity-backed and other leverage model acquirers Currently in “active” discussions with approximately 8 target organizations, 5 of which have annual revenue between $10 million and $100 million and 3 of which have annual revenue greater than $100 million All of these “active” discussions are at a stage of having executed a non-disclosure agreement, with recent dialog, with an expressed willingness by the target organization to do a transaction on some price/terms Acquisitions Pipeline Financial Overview 28 (Dollars in thousands, except EPS) INX Inc. Recent Operating Results Highlights 29 (Dollars in thousands) During 1H-07 net cash improved by $10.6 million, or $1.34 per diluted common share, entirely through operations, to $7.8 million, or $1.00 per diluted share; debt was reduced to almost zero from $4.6 million During Q3-07, used $6 million in debt to finance purchase of Select, Inc. INX Inc. Balance Sheet Highlights 30 Mass implementation of VoIP technology, storage moving to the network, video over IP, virtualization of data center by enterprises should drive industry growth IP communications is a multi-billion dollar, rapidly growing market Cisco is gaining market share in IP telephony; recently raised guidance for future growth INX is the only pure play public company focused on delivering Cisco IP communications solutions Excellent track record of executing on acquisitions; growing pipeline of potential acquisition candidates Expected revenue growth + expected improving operating profit margin % expected improved shareholder value Summary
